Citation Nr: 0016947	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  99-01 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
cluster headaches, currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability by reason of service-
connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from June 1974 to June 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the St. Paul RO.  

For reasons which will be set forth in a REMAND at the end of 
the decision below, the matter of the veteran's entitlement 
to a total rating for compensation purposes based upon 
individual unemployability is being deferred pending 
additional development.  


FINDING OF FACT

Twice yearly, the veteran has headaches which may last 2 to 3 
hours about 3 or 4 times a day.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 50 percent 
for cluster headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.3, 
4.7, 4.20, 4.124a, Diagnostic Code 8100 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds initially that the claim for an increased 
disability rating for headaches is well grounded within the 
meaning of the statutes and judicial construction.  See 
38 U.S.C.A. § 5107(a); See also Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  

Disability evaluations are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  The average 
impairment as set forth in the Schedule for Rating 
Disabilities, codified in 38 C.F.R. § Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disability specified are considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered, it is rated under a 
closely related disease or injury in which the functions 
affected, the anatomical localization, and the symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1999).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App.  589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  

The United States Court of Appeals for Veterans Claims 
(Court) held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  

With these principles in mind, the Board will consider 
whether the veteran is entitled to an evaluation in excess of 
50 percent.  His cluster headaches have been rated under 
Diagnostic Code 8100, for migraine.  Under that code, a 
maximum 50 percent rating is assigned with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  

A review of the evidence of record discloses that service 
connection for headaches was granted by rating decision dated 
in December 1977.  A 10 percent evaluation was assigned, 
effective June 29, 1976, the day following the veteran's 
discharge from service.  

Of record is a January 1997 communication from a private 
physician who stated that the veteran had cluster headaches 
of many years' duration.  The headaches had worsened 
considerably over the past few years and had caused the 
veteran to miss many weeks of work.  He was being followed by 
a neurologist at the Mayo Clinic and had been taking some 
"very powerful" medications.  The veteran alleged that the 
worsening of his headaches was secondary to stress on the 
job.  

In a May 1997 statement, the veteran's wife indicated that 
she was a registered nurse who had worked a the Mayo Clinic 
for a number of years.  She stated that, throughout that time 
frame, she had seldom seen anyone in as debilitating pain as 
the veteran had when he was hit with a cluster headache.  She 
reported that this had also had a significant effect on their 
family life and required her to work more in order to meet 
household expenses.  

Other medical evidence includes a report of a May 1997 rating 
examination accorded the veteran by VA.  The veteran stated 
that he retired on disability from his job as a fireman for 
the Rochester Fire Department on April 1, 1997.  He claimed 
he had missed so much time because of his headaches that he 
was no longer able to function in the job.  He had worked as 
a fireman for 15 years and had been able to take episodic 
time off because of the intense headaches, but, during the 
past two years, his symptoms had reportedly become so severe 
that he was no longer trusted to perform as needed on the 
job.  He added that he had worked for eight years as a 
bricklayer prior to becoming a fireman.  

He now took care of a small hobby farm, planted trees, and 
did as much housework as he could.  He also assisted with 
helping his sons participate in various activities.  He 
described episodic severe symptoms which, in the past, had 
occurred more severely from September through December.  
During this time, he stated there were about 2 to 4 attacks a 
day, and the attacks would last from 1 1/2 to 3 hours.  He 
described intensely severe headaches, with pain on the right 
side of the face, pain in the teeth on the right side, and 
painful bloodshot in the right eye.  The attacks reportedly 
came with no forewarning and apparently were totally 
immobilizing.  He had been followed by a neurologist at the 
Mayo Clinic and was recently taken off steroids which he had 
used for a lengthy period of time.  He stated that, 
currently, he only used oxygen for symptom relief.  During 
the past two years, he indicated that his attacks had come on 
more frequently and for a longer period of time.  He stated 
that, a year previously, the symptoms began in June and 
lasted through February.  

He remarked about the difficulty of being available for most 
employment situations because of the unpredictability and 
severity of the symptoms of the disorder.  However, he 
believed he would be able to function in some kind of 
productive capacity and he was open to vocational evaluation.

The veteran gave a history of the headaches occurring 
anywhere from 2 to 4 times a day during the cluster period.  
Recently, he believed the headaches had increased in 
frequency and in intensity.  He stated that, in 1995, he had 
two separate clusters and, in 1996, he had three separate 
clusters.  The last one was typically longer and lasted from 
December 1996 to February 1997.  In the past, he was treated 
with all kinds of medication; however, only Prednisone and 
oxygen appeared to help.  

On examination, he was alert and in no acute distress.  
General examination showed no evidence of papilledema.  There 
was no evidence of pericranial muscle tenderness and no 
evidence of lymphadenopathy.  On neurologic examination, he 
was alert, oriented, and attentive.  Language skills were 
appropriate and speech was clear.  Cranial nerve examination 
was intact.  Motor testing was normal, as was sensory 
testing.  However, there was a positive Tinel's sign in the 
left hand.  Reflexes were two throughout with downgoing toes 
bilaterally.  He was able to ambulate without difficulty.  
Coordination was normal.  

The examiner opined that the cluster headaches were quite 
disabling, but were not uncontrollable.  He believed the 
veteran was able to maintain gainful employment as long as 
the cluster headaches were under control.  

By a rating decision dated in June 1997, the disability 
rating for the veteran's cluster headaches was increased to 
50 percent, effective February 24, 1997.

Additional evidence of record includes the report of a VA 
neurologic examination accorded the veteran in February 2000.  
The claims folder was reviewed by the examiner.  The veteran 
reported that, in the past 4 to 5 years, the cluster 
headaches had become much worse.  Cafergot tablets helped 
somewhat, but he said he sometimes took too many of them.  He 
indicated the headaches might last for 2 to 3 hours and he 
reported having 3 or 4 a day.  He stated the episodes 
occurred about twice a year and he said they were often 
incapacitating.  He stated the longest he had gone without a 
bad headache in the past couple of years was five months.  

The veteran reported that he was discharged from the Naval 
Reserves in April 1997 because of his headaches.  He reported 
taking 240 milligrams of Verapamil each day and had done so 
for the past year and a half.  He thought this cut down on 
the intensity of the headaches.  Cafergot helped, but did not 
stop the episodes.  He also inhaled oxygen on a regular 
basis.  He reported that he took Prednisone for years to 
prevent the headaches but stopped it because of concern about 
side effects.  

Review of systems revealed no problems with vision.  
Examination of the cranial nerves revealed smell and taste 
were normal.  Extraocular movements were full.  Fundi were 
normal.  Fields were intact.  The face was symmetrical.  
There were no sensory abnormalities involving the face.  
There was no drift of outstretched arms and there was no 
tremor of the hands or arms.  Reflexes were brisk in the arms 
and present in the knees.  They were absent in the ankles.  
The remainder of the neurologic examination was unremarkable.  
It was noted the veteran's history was consistent with 
cluster headaches.  

Analysis

The maximum rating of 50 percent for migraine which is 
currently in effect, as noted above, is assigned when there 
are frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Undersecretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  

The evidence discloses that, at the time of examination by VA 
in May 1997, the examiner expressed the opinion that the 
veteran was able to maintain gainful employment if his 
cluster headaches were under control.  The examiner 
acknowledged that the cluster headaches were disabling, but 
he noted they were not uncontrollable.  The record shows 
that, while the veteran had to retire on disability from his 
job as a fireman primarily because of missing so much time 
because of his headaches, he was reported as able to take 
care of a small hobby farm, to plant trees, and do as much 
housework as possible at the time of the May 1997 
examination.  Subsequently, while the veteran was reported as 
unable to work in February 2000, it was because of problems 
with his left wrist and hand.  It was indicated that, up to 
that time, he had been working as a bricklayer.  Accordingly, 
the undersigned finds that the impairment attributable to the 
headaches has not been shown to be causing marked 
interference with employability.  

Further, there is no evidence that the cluster headaches have 
required any recent periods of hospitalization.  Therefore, 
it cannot be said that the disability requires frequent 
period of hospitalization.  Since it has not been shown that 
the disability causes marked interference with employment or 
requires frequent periods of hospitalization, referral for 
consideration of an extraschedular evaluation is not 
warranted.  


ORDER

The claim of entitlement to an evaluation greater than 
50 percent for cluster headaches is denied.  


REMAND

The Court has held that the fulfillment of the duty to assist 
may include the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so the evaluation will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Further, a "medical examiner (has) the 
responsibility of furnishing, in addition to the etiological, 
anatomical, pathological, laboratory, and prognostic data 
required for ordinary medical classification, [a]full 
description of the effects of disability upon the person's 
ordinary activity.  38 C.F.R. § 4.10 (1999).  If the 
examination report does not contain sufficient details, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2.  The 
February 2000 examination report reflected a notation that 
the veteran's history was consistent with cluster headaches.  
However, there was no evaluation of the veteran's functional 
impairment from the headaches.  The Board notes that, in a 
February 2000 statement from a physician at the Mayo Clinic, 
it was indicated that the veteran was having problems related 
to carpal tunnel syndrome involving the left wrist and 
associated degenerative arthritis involving the radiocarpal 
joint.  It was stated that, at that time, the veteran was not 
able to use his left wrist and hand.  It was commented the 
amount of work he would be able to return to would need to be 
reassessed because of the arthritis present in the left 
wrist.  It was recommended that he change his work from a 
bricklayer to a less strenuous job because of the effects on 
his hands.  The physician supported the veteran's desire to 
return to another form of work that would be less strenuous 
on the hands and wrists.  No reference was made to the 
veteran's headaches.

The Board notes that, in an April 1999 supplemental statement 
of the case, reference was made to the veteran having a 
vocational rehabilitation and counseling file.  That file is 
not of record. 

In view of the above, the case  is REMANDED for the 
following:


1.  The veteran should be scheduled for a 
social and industrial survey.  The 
purpose of this REMAND is to obtain 
information upon which to assess the 
impact of his service-connected cluster 
headaches on his ability to secure or 
follow a substantially gainful 
occupation.  Interview by telephone is 
acceptable.  It should be specifically 
stated whether or not the veteran is 
currently working.

2.  The VA examiner who conducted the 
neurologic examination of the veteran in 
February 2000 at the VA Medical Center in 
Indianapolis, Minnesota, should be asked 
to express an opinion regarding the 
impact of the veteran's headache 
disability upon his employability.  
Should the physician not be available, 
the veteran should be scheduled for an 
examination by another VA neurologist in 
an effort to determine the nature and 
severity of his cluster headache 
disability and its impact upon his 
employability.  All appropriate tests and 
studies should be conducted as deemed 
necessary.  

3.  Upon completion of the above, the RO 
should readjudicate the claim for a total 
rating for compensation purposes based on 
individual unemployability.  

Once the foregoing has been accomplished, and if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both he and his representative should be furnished 
with a supplemental statement of the case covering all the 
pertinent evidence, law and regulatory criteria.  They should 
be afforded a reasonable period of time in which to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until and unless otherwise notified.  The Board 
intimates no opinion as to the ultimate outcome of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals


 



